                Case 2:20-cv-01153-VCF Document 15 Filed 02/23/21 Page 1 of 14




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Chantal Jenkins, PASBN 307531
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8931
     Facsimile: (415) 744-0134
 6   E-Mail: Chantal.Jenkins@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   ZAKKARY C. EREVIA,                          )
                                                 )   Case No.: 2:20-cv-01153-VCF
13                  Plaintiff,                   )
                                                 )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                  )   TIME TO FILE CERTIFIED
                                                 )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                                )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,            )   CHRISTIANNE VOEGELE; PROPOSED
16                                               )   ORDER
                    Defendant.                   )
17                                               )   (SECOND REQUEST)
18
19          Defendant, Commissioner of Social Security (Commissioner), by his undersigned
20   attorneys, respectfully moves this Court for an extension of sixty (60) days in which to file the
21   Answer in this case, for good cause shown. This is Defendant’s second request for an extension.

22   Counsel for Defendant advised counsel for Plaintiff of the need for this extension on February 5,

23   2021. Counsel for Plaintiff confirmed on February 8, 2021 that Plaintiff does not object to this

24   request.
            Defendant makes this request in good faith and for good cause, because the eCAR, which
25
     must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The
26
             Case 2:20-cv-01153-VCF Document 15 Filed 02/23/21 Page 2 of 14




 1   public health emergency pandemic caused by COVID-19 has significantly impacted operations
 2   in the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,
 3   Virginia, which is responsible for producing the eCAR that must be filed with the Answer, per
 4   42 U.S.C. §§ 405(g) and (h). Prior to the COVID-19 pandemic, to safeguard Personally

 5   Identifiable Information (PII), all hearing recordings, which are part of the administrative

 6   record, were downloaded onto compact discs and encrypted. OAO securely routed the

 7   encrypted discs to a private contractor through a daily pickup and delivery service at the Official
     Duty Station (ODS) in Falls Church, Virginia. The private contractor would transcribe the
 8
     hearing recording and send the paper copy of the hearing transcript back to OAO. OAO
 9
     personnel would then scan the hearing transcript into the electronic record or place the hearing
10
     transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative
11
     record in a prescribed order. After the advent of COVID-19, the Agency has taken a number of
12
     concrete steps to transition its years-old in person CAR preparation process to a fully virtual
13
     one.
14
            As detailed in the attached declarations from Jebby Rasputnis, Executive Director of the
15
     OAO, and Christianne Voegele, Chief of the Court Case Preparation and Review Branch 1, and
16   Acting Chief of the Court Case Preparation and Review Branch 3, of OAO, OAO has been
17   actively pursuing mitigation efforts to allow the remote preparation of administrative records to
18   ensure a continuity of operations. For cases in which the private contractors were already in
19   possession of hearing recordings for transcription, with the assistance of the Office of
20   Acquisitions and Grants (OAG), OAO received approval to receive these transcripts from the
21   private contractors via secured email, e.g., using password protection and redacted Social
22   Security Numbers. In April 2020, OAO began receiving such hearing transcripts from private
23   contractors via secured email.

24          For cases in which OAO had not yet submitted recordings to the private contractors

25   before March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for
     these cases. In May 2020, OAO began encrypting hearing recordings and securely emailing
26
               Case 2:20-cv-01153-VCF Document 15 Filed 02/23/21 Page 3 of 14




 1   them to the contractors for transcription. Through the month of May, OAO and the contractors
 2   worked to resolve technical issues that arose, particularly with large files.
 3            As indicated by the Rasputnis declaration, the Commissioner must navigate and
 4   overcome five simultaneous challenges as it transitions the preparation of eCARs from an in-

 5   person process to a completely virtual one:

 6            1. Obtaining the appropriate technology, subject to Federal purchasing rules;

 7            2. Retraining staff on the new procedures and new technology, which differ quite
     dramatically from the old ones;
 8
              3. Adhering to the Federal government protections for personally identifiable information
 9
     (PII);
10
              4. Working with outside vendors for transcription services, including obtaining a new
11
     vendor subject to Federal contracting rules; and
12
              5. Completing security clearance processes for any new employees and any employees of
13
     new vendors before allowing access to PII and other sensitive information of the vendors.
14
     While the agency has worked hard to overcome challenges related to this transition, the agency
15
     estimates that it is producing CARs at approximately one-third of the level of production pre-
16   COVID, with the hopes of increasing that rate over the next several weeks.
17            In March, April, and May 2020, during the initial stages of the pandemic, Defendant
18   requested a 90-day extension when the CAR was unavailable. Now that OAO has regained
19   some capability of producing transcripts, the Commissioner has reduced the length of extension
20   requested to 60 days. In this case, given the volume of pending cases, Defendant requests a 60-
21   day extension in which to respond to the Complaint.
22            Accordingly, Defendant requests a second extension of 60 days in which to file the
23   Answer, changing the date on which the Answer is due from the current due date of February 8,

24   2021, to the new due date of April 9, 2021.

25

26
      Case 2:20-cv-01153-VCF Document 15 Filed 02/23/21 Page 4 of 14




 1

 2   Dated: February 8, 2021           Respectfully submitted,
 3                                     NICHOLAS A. TRUTANICH
                                       United States Attorney
 4
                                       /s/ Chantal R. Jenkins
 5                                     Chantal R. Jenkins
                                       Special Assistant United States Attorney
 6

 7

 8

 9

10
                                       IT IS SO ORDERED:
11

12
                                       UNITED STATES MAGISTRATE JUDGE
13                                              2-23-2021
                                       DATED: ___________________________
14

15

16

17

18
19

20

21

22

23

24

25

26



                                                                          1
              Case 2:20-cv-01153-VCF Document 15 Filed 02/23/21 Page 5 of 14




 1                                        CERTIFICATE OF SERVICE
 2          On the date set forth below, I caused a copy of the foregoing UNOPPOSED MOTION FOR
 3
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER
 4
     (SECOND REQUEST); DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE
 5
     VOEGELE; PROPOSED ORDER on the date and via the method of service identified below:
 6

 7          CM/ECF:

 8          Cyrus Safa
            Law Offices of Lawrence D. Rohlfing
 9          12631 E. Imperial Highway, Suite C-115
            Santa Fe Springs, CA 90670
10

11   I declare under penalty of perjury that the foregoing is true and correct.

12
            Dated: February 8, 2021
13

14                                                         /s/ Chantal R. Jenkins
                                                           CHANTAL R. JENKINS
15                                                         Special Assistant United States Attorney

16

17

18
19

20

21

22

23

24

25

26
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 14-1
                                        15 Filed
                                             Filed02/23/21
                                                   02/08/21 Page
                                                             Page6 1ofof144




                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March, the Social Security Administration restricted physical access to

       our buildings because of the COVID-19 pandemic. In order to protect the health and

       safety of our employees and our community, we have kept our employees on maximum

       telework, only authorizing limited in-office work since that time. The OAO’s office in

       Falls Church, Virginia – which is home to OAO’s Division of Civil Actions (DCA) – is

       included in this restriction. Prior to the pandemic, DCA staff worked out of the Falls

       Church office, with the support of three contracted transcription typing services, to

       complete CARs using a manual paper process.

       RECENT PROGRESS IN PRODUCING CARS

   3) After much work, we have redesigned our business processes to allow for a mostly

       virtual CAR preparation process. These new approaches required us to modify and test

       technology, retrain staff, and modify blanket purchasing agreements with the

       transcription typing services we rely on for transcripts of agency hearings. It has taken us

       some time and more than one try, but we now have a virtual process that has enabled us

       to ramp up our CAR production commensurate with the capacity of our transcription

       typing services.


Page 1 of 4
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 14-1
                                        15 Filed
                                             Filed02/23/21
                                                   02/08/21 Page
                                                             Page7 2ofof144




   4) The effects of the COVID-19 pandemic also resulted in staffing and processing problems

       for our transcript typing service contractors. These contractors are a necessary part of the

       CAR preparation process because the agency did not have staff to produce hearing

       transcripts. The agency is supporting its existing contractors in hiring new staff by

       expediting their suitability investigations and credentialing.

   5) We have historically only worked with three contracted transcript typing services, but in

       September 2020, we brought two additional contracts online. We are now working with

       five contracted transcription typing services who are adding capacity, and we have

       trained in house staff to complete transcriptions.

   6) We continuously assess staffing needs within our DCA branches. As part of our internal

       transcription augmentation effort, in late 2020 we transferred approximately 50 staff

       members to the DCA branches, we are hiring additional Civil Actions Assistants to

       process this workload, and we are preparing for additional internal staff transfers.

       CURRENT CHALLENGES

   7) Backlog: The backlog of work that built up during the past seven months is daunting. At

       the end of January, we had more than 11,100 new court cases waiting to be processed.

       We publish quarterly workload information at

       https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.ht

       ml. Although we are now producing CARs at/above our pre-pandemic levels, the

       number of new complaints in the district courts has also increased. As a result, we

       continue to take steps, such as adding staff and augmenting vendor capacity, as well as

       piloting new and improved ways to increase our transcript production capacity. In the

       first quarter of fiscal year 2021, we processed 5,270 cases. As comparison, in the first

Page 2 of 4
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 14-1
                                        15 Filed
                                             Filed02/23/21
                                                   02/08/21 Page
                                                             Page8 3ofof144




       quarter of last fiscal year we produced 4,098 cases and in the first quarter of fiscal year

       2019 we produced 3,970.

   8) Prioritizing Cases Using the New Process: Due to our change to a new electronic

       processing system, our staff had difficulty separating the oldest cases from the newer

       cases when transmitting audio files to the contracted transcription typing services.

       Although we now have an organizational system to identify older cases for processing by

       our contract typing services, each contractor works at a different speed based on their

       individual staffing challenges. As our organization system continues to improve the

       processing order, we expect that disparities between case filing dates and CAR

       completion dates will decrease. We continue to focus our efforts on processing the most

       aged cases.

   9) Capacity of Contracted Transcription Typing Services: Despite our best efforts to assist,

       the pandemic has adversely impacted the contractors’ capacity to perform their

       transcription services. We have been working with the existing contractors to increase

       their capacity, and have effectuated two new contracts. However, our contractors have

       finite capacity to deliver hearing transcripts. The pandemic’s impact on the contractors’

       workforce remains outside of our control.

   10) Overall, the timeframe for delivering a CAR in any individual case has improved.

       Although we remain subject to some constraints, we continue to work on increasing

       productivity to the best of our ability. We ask for continued patience as we work to

       increase our production of CARs, and address rising court case filings.




Page 3 of 4
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 14-1
                                        15 Filed
                                             Filed02/23/21
                                                   02/08/21 Page
                                                             Page9 4ofof144




   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.



   Dated February 04, 2021                  ______________________________
                                             /s/
                                                   Jebby Rasputnis




Page 4 of 4
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 15
                                        14-2Filed
                                               Filed
                                                   02/23/21
                                                     02/08/21Page
                                                               Page
                                                                  101ofof14
                                                                          5




                         DECLARATION OF CHRISTIANNE VOEGELE
                           OFFICE OF APPELLATE OPERATIONS
                           SOCIAL SECURITY ADMINISTRATION

       I, CHRISTIANNE VOEGELE, Chief of Court Case Preparation and Review Branch 1,

and Acting Chief of Court Case Preparation and Review Branch 3, of the Social Security

Administration’s Office of Appellate Operations (OAO), declare and state as follows:


       (1)     Under direct delegation from the Commissioner of Social Security, the Office of

Hearings Operations (OHO) administers a nationwide hearings program, and OAO administers a

nationwide appeals program. OHO includes the Administrative Law Judges who hold hearings

on claims arising under Titles II and XVI of the Social Security Act, as amended, when a

claimant who is dissatisfied with their administrative determination requests a hearing. OAO

includes the Appeals Council, which reviews claims when a claimant is dissatisfied with the

decision rendered by an Administrative Law Judge. OAO also provides professional and

technical advice to the Deputy Commissioner and Administrative Appeals Judges of the Appeals

Council in the processing of cases in which a claimant has filed a civil action.


       (2)     One function of the Appeals Council is to act on requests for review of hearing

decisions made by Administrative Law Judges and to either grant, deny or dismiss any such

request. Under the regulations of the Social Security Administration, if the Appeals Council

denies a timely request for review of a hearing decision, that hearing decision becomes the “final

decision” within the meaning of, and subject to, the provisions for judicial review in section

205(g) of the Social Security Act, as amended (42 U.S.C. section 405(g)). The first sentence of

that section reads as follows:

       “Any individual, after any final decision of the Commissioner made after a
       hearing to which he was a party, irrespective of the amount in controversy, may



                                          See Next Page
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 15
                                        14-2Filed
                                               Filed
                                                   02/23/21
                                                     02/08/21Page
                                                               Page
                                                                  112ofof14
                                                                          5

                                                                                     Page 2 of 5


       obtain a review of such decision by a civil action commenced within sixty days
       after the mailing to him of notice of such decision or within such further time as
       the Commissioner may allow.***”

       (3)       I am responsible for the processing of claims under Titles II and XVI of the Social

Security Act, as amended, whenever a civil action has been filed in the Fourth, Sixth, Seventh,

Ninth, Eleventh, and District of Columbia judicial circuits. As described below, OAO’s business

processes are true to the best of my knowledge and belief.

       a) If a civil action is properly commenced, the third sentence of 42 U.S.C. 405(g) states

             the following: “As part of the Commissioner’s answer[,] the Commissioner shall file

             a certified copy of the transcript of the record including the evidence upon which the

             findings and decision complained of are based.” On behalf of the Commissioner of

             the Social Security Administration, OAO personnel are responsible for preparing a

             certified copy of the transcript of the record.

       b) Upon notification of the civil action by the U.S. Attorney’s Office or the Social

             Security Administration’s Office of General Counsel, OAO personnel must locate

             and retrieve the plaintiff’s claim(s) file, which is in either a paper or electronic

             format. The file contains both evidentiary and procedural documents, and the

             recording of any hearing held before an Administrative Law Judge.

       c) Upon locating the file, OAO personnel determines if the claimant timely filed the

             civil action and, if so, routes the recording of the hearing to a private contractor for

             transcription.

       d) Historically and prior to the COVID-19 pandemic, to safeguard Personally

             Identifiable Information (PII), all hearing recordings were downloaded onto compact

             discs, and these discs were encrypted. OAO securely routed the encrypted discs to a




                                             See Next Page
Case
Case 2:20-cv-01153-VCF
     2:20-cv-01153-VCF Document
                       Document 15
                                14-2Filed
                                       Filed
                                           02/23/21
                                             02/08/21Page
                                                       Page
                                                          123ofof14
                                                                  5

                                                                        Page 3 of 5


   private contractor through a daily pickup and delivery service at the Official Duty

   Station (ODS) in Falls Church, Virginia. The contractor is responsible for all tasks

   necessary for transcription typing services. It is estimated that an average hearing

   lasts 45 minutes and results in an average of 33 pages of transcript. Each transcript

   contains a certification statement by a transcriber and proofreader. Transcription of a

   hearing recording can take up to 20 business days, but is generally transcribed in 5-10

   business days. After the contractor transcribed the hearing recording, a paper copy of

   the hearing transcript was sent back via a delivery service to the ODS in Falls Church,

   Virginia. OAO personnel would then scan the hearing transcript into the electronic

   record or place the hearing transcript in the paper case file. Thereafter, OAO

   personnel would assemble the administrative record in a prescribed order.

e) Most cases are adjudicated using the Social Security Administration’s Electronic

   Disability Collect System (EDCS). Even using EDCS, most cases historically

   required physical, in-house scanning and uploading of hearing transcripts. This work

   was performed at the ODS.

f) Even for cases using EDCS that are in electronic format, many jurisdictions require

   encrypted compact discs and paper copies of the certified administrative record. All

   paper copies are produced at the ODS, and all compact discs and paper copies are

   shipped via United States Parcel Service from the ODS.

g) Due to the COVID-19 pandemic, OAO staff are not currently authorized to report to

   the office due to health and safety concerns. On or about March 16, 2020, OAO

   began working remotely. Consequently, OAO had been unable to complete certified

   administrative records on any cases that required in-office work at the ODS,




                                 See Next Page
Case
Case 2:20-cv-01153-VCF
     2:20-cv-01153-VCF Document
                       Document 15
                                14-2Filed
                                       Filed
                                           02/23/21
                                             02/08/21Page
                                                       Page
                                                          134ofof14
                                                                  5

                                                                         Page 4 of 5


   including any cases in which the transcript(s) of the hearing recording(s) had not

   already been uploaded to the electronic file.

h) To ensure a continuity of operations, OAO has been actively pursuing mitigation

   efforts to allow the remote preparation of as many administrative records as possible.

       a. For cases in which the private contractors were already in possession of

           hearing recordings for transcription, with the assistance of the Office of

           Acquisitions and Grants (OAG), OAO received approval to receive these

           transcripts from the private contractors via secured email, e.g., using password

           protection and redacted Social Security Numbers. In April 2020, OAO began

           receiving such hearing transcripts from private contractors via secured email.

       b. Subsequently, OAO consulted with OAG and the Office of the General

           Counsel, and obtained approval for a new process to replace encrypted

           compact discs. In May 2020, OAO began encrypting hearing recordings and

           securely emailing them to the contractors for transcription. Through the

           month of May, OAO and the contractors worked to resolve technical issues

           that arose, particularly with large files. The process is functioning now, albeit

           at a fraction of normal productivity.

i) OAO plans to continue to explore all options available to complete the preparation of

   certified electronic records during the COVID-19 pandemic.

j) OAO generally prioritizes the preparation of the certified administrative records

   based on receipt dates, with the oldest receipt dates processed first. OAO will work

   to ensure the oldest pending cases, including court remands and final decisions, are

   given priority processing.




                                  See Next Page
        Case
        Case 2:20-cv-01153-VCF
             2:20-cv-01153-VCF Document
                               Document 15
                                        14-2Filed
                                               Filed
                                                   02/23/21
                                                     02/08/21Page
                                                               Page
                                                                  145ofof14
                                                                          5

                                                                               Page 5 of 5


In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




June 17, 2020
__________________                           ________________________________________
Date                                         CHRISTIANNE VOEGELE
